DETAILED ACTION

Status of Claims
This action is in reply to the amendments and arguments filed on June 21, 2022. Claims 1, 11, and 20 were amended. Claims 1, 4, 6-11, 14, and 16-26 are currently pending and have been examined.

Response to Arguments
112(b): 112(b) rejection of claims 1, 4, 6-10, 23, and 25-26 is withdrawn due to amendments and arguments (see Applicant’s arguments, p. 17).
101: The 101 rejection of the claims is withdrawn because the amendments integrate the abstract idea into a practical application. Accessing credentials for users and retrieving user transaction data from plurality of third party data providers through authentication with the stored credentials integrate the abstract idea into a practical application because multiple entity data access and retrieval through credential based authentication is significantly more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
103: Applicant’s arguments with respect to the 103 rejection have been fully considered but are not persuasive.
Applicant essentially argues the amended claims overcome the cited references in the previous rejection (see p. 18 of Applicant’s arguments). The Applicant’s arguments are moot in light substantive amendments of the independent claims that necessitate updated search and consideration (see MPEP 706.07(a), 1207.03(a)).
As such, an updated 103 rejection is provided below that addresses the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, 14, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170124580 A1 (Sharma) in view of US 10607300 B1 (Lesner) in further view of US 20110282779 A1 (Megdal).

As per claims 1, 11, and 20, Sharma teaches, 
a data module (FIG 2, item 200) configured to receive transaction data for each user of a plurality of users (¶ [0029] “transaction data”) that is aggregated from a plurality of different third-party data sources (¶ [0028] “different providers”) where each user has accounts (¶ [0026] “account information”),
a trend module configured to (FIG. 2, item 224b, ¶ ]0041] “spend behavior classification module”),
group one or more merchants in the user's aggregated transaction data based on one or more cost-related characteristics of the merchants that define cost-tiers for the one or more groups, the one or more cost related characteristics (¶ [0029] “map merchant categories to spend categories”) determined from online information associated with the one or more merchants (¶ [0031] “a website having online e-commerce capabilities”),
determine whether trends in the user's aggregated transaction data indicate that the user's spending has changed from one group of merchants for one cost-tier to a different group of merchants for a different cost-tier (¶ [0054] “merchant category … spend category … mappings”, [0057] “spend increased … spend decreased”),
a computing device configured to (FIG. 1, item 200, ¶ [0027] “a customer segment analysis server”),

Sharma does not explicitly teach, however, Lesner teaches,
an aggregation module configured to (col. 6, line 20 “aggregation apparatus”),
access previously-stored electronic credentials for each user of a plurality of users (col. 6, lines 20-45 “aggregation apparatus 202 may obtain a username and password, biometric identifier, personal identification number (PIN), certificate, and/or other authentication credentials for the online user account from an authentication repository”),
aggregate transaction data for each user of the plurality of users from a plurality of third-party data sources where each user has an account using the third-party electronic credentials for each user (col. 6, lines 20-45 “Aggregation apparatus 202 may aggregate financial data from a number of online user accounts. As mentioned above, the online user accounts may be associated with financial institutions, government agencies, employers, merchants, and/or other providers of financial data … use the authentication credentials to log in to the online user account as the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lesner in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in financial data analysis and financial data aggregation with customers’ credential improves financial data gathering by automating data aggregation through automated authentication and access.

Sharma does not explicitly teach, however, Megdal
determine whether trends in the user's aggregated transaction data indicate one or more of a change in the user's savings level and a change in the user's debt level (¶ [0026] “Tradeline data”),
train a machine learning using the received transaction data for each user of the plurality of users (¶ [0040] “algorithms … consumer information … models”) to generate a prediction for a credit metric describing a credit worthiness of each user (¶ [0089]-[0092] “SOW model”, “a size of a wallet”),
determine a credit metric for each user (¶ [0098] “scored SOW outputs”) using the trained machine learning (¶ [0040]) by executing a clustering algorithm (¶ [0040]) for assigning each of the plurality of users to a group (¶ [0099] “best customers …”) based on trends in the user's aggregated transaction data indicating whether the user's spending has changed from one cost-tier to a different cost-tier relative to trends in the user's aggregated transaction data (¶ [0098] “spend capacity and trend”) indicating one or more of a change in the user's savings level and a change in the user's debt level (¶ [0098] “revolving balance information”), the credit metric for the user comprising the credit metric determined for the group of users that the user is assigned (¶ [0099] “best customer … preferred customer”) based on a machine learning analysis of the aggregated transaction data for each user in the group (¶ [0040]).
a credit module (FIG. 1, item 102) configured to provide the determined credit metric to one or more interested third parties (¶ [0110]),
wherein the computing device receives new transaction data for each user of the plurality of users and uses (¶ [0026] “tradeline data”) the machine learning to assign each user to a group based on trends in the new transaction data (¶ [0104] “separate existing customers”) and updates the credit metric for the user (¶ [0131] “a change in the spend capacity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 4 and 14, combination of Sharma, Lesner and Magdel teach all the limitations of claims 1 and 11. Sharma also teaches, 
the trend module is further configured to determine one or more trends in the user's aggregated transaction data that describes one or more tendencies of the user over time (¶ [0056), 

Sharma does not explicitly teach, however Megdal teaches,
the credit metric determined at least in part on the one or more trends (¶ [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 7 and 17, combination of Sharma, Lesner and Megdal teach all the limitations of claims 1, 4 and 11, 14. 
Sharma does not explicitly teach, however, Megdal teaches, 
wherein data for the trends in the user's aggregated transaction data is provided to the machine learning (¶ [0040]) to generate projections for future trend data for the user and determine the credit metric for the user based at least in part on the future trend data (¶ [0087] “predicting a size of wallet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 8 and 18, combination of Sharma, Lesner and Megdal teach all the limitations of claims 1, 4 and 11, 14. 
Sharma does not explicitly teach, however, Megdal teaches, 
the machine learning executes a clustering algorithm for grouping a plurality of users (¶ [0040]) based on trends in each of the users aggregated transaction data (¶ [0089]-[0090]), the credit metric determined for the grouping of the plurality of users determined at least in part on the trends ([0089]-[0090]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 9, and 19, combination of Sharma, Lesner and Megdal teach all the limitations of claims 1, 4, 8 and 11, 14, 18.
Sharma does not explicitly teach, however, Megdal teaches,
the credit metric is dynamically adjusted (¶ [0131]), using machine learning (¶ [0040]), for the grouping of the plurality of users in response to detecting a change in the trends in each of the users aggregated transaction data (¶ [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claim 10, combination of Sharma, Lesner and Megdal teach all the limitations of claim 1. Sharma also teaches, 
the aggregated transaction data comprises financial data, the financial data comprising one or more of financial transaction data, investment data, savings data, and debt data (¶ [0029]), 

Sharma does not explicitly teach, however, Megdal teaches,
the machine learning (¶ [0040]) generating the credit metric for the user based at least in part on the financial data (¶ [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 21 and 22, combination of Sharma, Lesner and Megdal teach all the limitations of claims 1 and 11. 
Sharma does not explicitly teach, however, Megdal teaches,
the clustering algorithm that the machine learning executes (¶ [0040) assigns each of the plurality of users to a group by one or more of similar transaction histories, similar account characteristics, similar income levels, and similar loans and other debts (¶ [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claims 23 and 24, combination of Sharma, Lesner and Megdal teach all the limitations of claims 1, 4 and 11, 14. 
Sharma does not explicitly teach, however Megdal teaches,
determine a weight for one or more trends in the user's aggregated transaction data and provide the determined weight to the machine learning for determining the user's credit metric (¶ [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Megdal in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because credit metric/score determination based on customer spending behavior improves credit determination by broadening creditworthiness to encompass alternative considerations.

As per claim 25, combination of Sharma, Lesner and Megdal teach all the limitations of claim 1. Sharma also teaches, 
wherein the one or more characteristics of the merchants comprise one or more of quality, cost, and service level (¶ [0029] “spend categories”).

As per claim 26, combination of Sharma and Megdal teach all the limitations of claim 1. Sharma also teaches,
wherein determining the online information comprises one or more of searching the Internet, scraping web pages, searching online review sites, searching social media data, and searching the merchant's website (¶ [0031] “website”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Sharma in view of Lesner in view of Megdal in further view of US 20110161155 A1 (Wilhelm).

As per claims 6 and 16, combination of Sharma, Lesner and Megdal teach all the limitations of claims 1 and 11. 
Sharma does not explicitly teach, however, Wilhelm teaches, 
determine whether one of the user's debt and the user's savings has one of increased and decreased in relation to the user's spending at the one or more groups of merchants, the credit metric determined at least in part on the user's debt and savings levels in relation to the user's spending at the one or more groups of merchants (¶ [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Wilhelm in Sharma since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because trends in debt/savings/spending of users in relation to group of merchants while analyzing changes in merchant/spending patterns of user’s financial transactions improve credit scoring of the user by broadening evaluated criteria associated with the user when evaluating the user’s credit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692       


/EDWARD J BAIRD/Primary Examiner, Art Unit 3692